Citation Nr: 0010680	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  97-20 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran had active military from November 1965 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Oakland, California Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In January 2000 the RO denied the veteran's claim for a 
special monthly pension for aid and attendance.  That matter 
has not been placed in appellate status and is not presently 
before the Board for appellate review.


FINDING OF FACT

The veteran has provided competent medical evidence 
demonstrating a diagnosis of PTSD related to events that 
reportedly occurred during active service.


CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
for entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD requires three elements: (1) a 
current diagnosis of PTSD, (2) credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
(3) medical evidence of a causal nexus between the current 
symptomatology and the claimed in-service stressor.  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

In this case, the opinions of qualified medical professionals 
are in conflict with regard to whether or not the veteran has 
PTSD.  However, for the purpose of determining well-
groundedness, competent medical evidence has been submitted 
demonstrating a diagnosis of PTSD related to events the 
veteran reported occurred during active service.  The Board 
notes that the March 1995 VA examiner diagnosed PTSD related 
to the veteran's experiences in Vietnam.  In June 1999, a 
treating medical student intern provided a diagnosis of PTSD 
related to "close combat."  

The record shows that the veteran served in Vietnam as a 
member of the United States Marine Corps from June 1966 to 
July 1967.  His unit was awarded the Presidential Unit 
Citation for performance of its duty in Vietnam from March 
1965 to September 1967.  The meritorious actions outlined in 
the citation included substantial combat with the enemy.  

In response to a February 1997 letter from the RO, the 
veteran provided several claimed stressors: handling body 
bags containing dead soldiers (on at least two occasions, 
including at a place called "India Hill"); witnessing a 
fellow soldier to whom he was talking, get injured by 
incoming fire; participation in Operation Deck House 5; being 
part of landing party on an amphibious vehicle that took on 
water and had to be diverted for repairs; witnessing an enemy 
soldier being thrown out of a helicopter; exposure to sniper, 
rocket and mortar fire; witnessing a young Vietnam child die 
in an explosion; and the severe injury of a pregnant 
Vietnamese woman.  In his letter, the veteran also described 
the mechanical failure of an aircraft in which he was a 
passenger which required an emergency landing.  He later 
offered sworn testimony describing this incident.  

When determining whether a claim is well grounded, the 
evidence submitted in support of the claim must be accepted 
as true.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(citing King v. Brown, 5 Vet. App. 19, 21 (1993)).  
Accordingly, the Board finds the veteran has submitted a 
well-grounded claim for service connection for PTSD.  See 
38 U.S.C.A. § 5107.  See also Gaines v. West, 11 Vet App. 
353, 357 (citing Cohen, supra 10 Vet. App. at 138).

The Board also finds, however, that additional development is 
required prior to a determination on the merits.  Generally, 
if further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1999).


ORDER

The veteran has submitted a well-grounded claim for 
entitlement to service connection for PTSD.


REMAND

As the Board finds the veteran has submitted a well-grounded 
claim for entitlement to service connection for PTSD, and 
that additional development is required for an adequate 
determination, the matter must be remanded to the RO.  The 
Board notes the United States Court of Appeal for Veterans 
Claims (hereinafter "the Court") has provided detailed 
guidance for the development of claims for service connection 
for PTSD once the veteran has satisfied the initial burden of 
establishing a well-grounded claim.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  

In Zarycki, the Court set forth the framework for 
establishing the presence of a recognizable stressor, which 
is the essential prerequisite to support the diagnosis of 
PTSD.  The Court analysis divides it into two major 
components:  The first component involves the evidence 
required to demonstrate the existence of an alleged stressful 
event; the second involves a determination as to whether the 
stressful event is of the quality required to support the 
diagnosis of PTSD.

In this case, the veteran provided the list of claimed 
stressful events outlined above in response to the RO's 
February 1997 request for information concerning events 
during active service which he believed had resulted in his 
PTSD.  A review of the record does not reflect the RO has 
attempted to verify any of these stressors.  Therefore, the 
Board finds additional development is required for an 
adequate determination.

In addition, the Board notes that the decision in Cohen 
altered the analysis in connection with claims for service 
connection for PTSD.  Significantly, the Court held that VA 
has adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 & 4.126. 

The Court took judicial notice of DSM-IV and the effect of 
the shift in diagnostic criteria.  The major effect is that 
the criteria have changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard.  The 
criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have PTSD based on exposure 
to a stressor that would not necessarily have the same effect 
on "almost everyone."  The sufficiency of a stressor is, 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen, 10 Vet. App. at 140, 141.

The regulatory amendments to 38 C.F.R. §§ 4.125 & 4.126, and 
the incorporation of DSM-IV, may have a liberalizing effect 
in adjudicating a claim for service connection for PTSD, 
particularly when an individual is not a combat veteran or is 
not shown to have "engaged in combat with the enemy."  

Recently, the VA regulation applicable to PTSD service 
connection claims, 38 C.F.R. § 3.304(f), was amended to 
reflect changes in law as a result of the Cohen decision.  
See 64 Fed. Reg. 32807-08 (1999).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  

VA has a statutory duty to assist the veteran in the 
development of facts pertinent a well-grounded claim.  
38 U.S.C.A. § 5107(a); see also Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  The fulfillment of the statutory duty to 
assist includes providing additional VA examinations by a 
specialist when recommended, and conducting a thorough and 
contemporaneous medical examination, which takes into account 
the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should review the file and 
prepare a summary of the veteran's claimed 
stressors.  This summary and all supporting 
documents should be sent to the Armed 
Services Center for Research of Unit 
Records (USASCRUR) at 7798 Cissna Road, 
Springfield, Virginia 22150-3197.  The 
USASCRUR should be requested to certify the 
occurrence of the incidents and any 
indication of the veteran's involvement 
therein.  If unable to provide such 
information, the USASCRUR should be asked 
to identify the agency or department that 
may provide such information and the RO 
should conduct follow-up inquiries 
accordingly.

2.  Following the above, the RO must make a 
specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, the nature 
of the specific stressor or stressors.  In 
rendering this determination, the RO should 
consider all applicable laws and 
regulations.  The RO must specify which, if 
any, of the claimed stressor or stressors 
are verified.  In reaching this 
determination, the RO should address any 
credibility questions raised by the record.

3.  If, and only if, the RO finds that the 
veteran has a verified stressor, the 
veteran should be afforded a VA psychiatric 
examination.  The examiner should be 
informed as to which stressor or stressors 
have been verified for the purpose of 
determining whether inservice exposure has 
resulted in current psychiatric symptoms.  
The examiner should indicate whether the 
diagnostic criteria to support a diagnosis 
of PTSD have been satisfied.  The 
examination should include all appropriate 
tests and evaluations, including 
psychological testing with PTSD subscales.  
The examiner should utilize the Fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), in 
arriving at diagnoses and enumerating the 
specific diagnostic criteria satisfied and 
the specific findings meeting the criteria 
for any disorder found.  If PTSD is 
diagnosed, the stressor supporting the 
diagnosis must be identified, including the 
evidence documenting the stressor.  If the 
examiner finds that PTSD is related to 
stressors other than those claimed to have 
occurred in service, it should be so noted 
and explained.  If PTSD is diagnosed, the 
examiner should specify what symptoms are 
related to PTSD as opposed to any other 
psychiatric disorders.  The claims folder, 
including a copy of this remand decision, 
must be made available for review by the 
examiner in conjunction with the 
examination.

4.  Thereafter, the RO should carefully 
review the examination report to ensure 
that it is in compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

5.  After the development requested is 
completed , the RO should readjudicate the 
claim of service connection for PTSD on the 
merits, with consideration given to all of 
the evidence of record.  The provisions of 
38 C.F.R. § 3.304(f) (1999), as amended, 
should be considered to the extent 
applicable.  If the benefit remains denied, 
the appellant and his representative should 
be furnished a Supplemental Statement of 
the Case (SSOC) which provides citation to 
and discussion of the relevant law and 
regulations and they should be provided a 
reasonable period of time in which to 
respond to the SSOC.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he receives further 
notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 9 -


